DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 10/15/21.  Examiner acknowledged that claims 1-19, 24-33 and 35-36 are canceled; claims 37-41 are new.  Currently, claims 20-23, 34 and 37-41 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 20, 34, 37 and 41 are objected to because of the following informalities:  
Claims 20, 34, 37 and 41 ln3, “one or more light” should be --the one or more light-- to reference the same limitation in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22, 34, 37-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0139816).
Regarding Claim 20, Liu teaches a system (Fig. 5) for controlling one or more light emitting diodes (Fig. 5: LEDs), the system comprising: a current generator (Fig. 5: U30, M30) configured to generate a first current (Fig. 5: iLED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); a bleeder (Fig. 5: U03) configured to receive the rectified voltage; and a controller (Fig. 5: U10, U12, U13, U14, U40) configured to: receive a sensing voltage (Fig. 5: RS) from the current generator; receive an input voltage (Fig. 5: output of U10) generated by a voltage divider (Fig. 5: R10/R11), the voltage divider being configured to receive the rectified voltage, the input voltage indicating a magnitude (Fig. 5: R10/R11 give a magnitude of Vrec) of the rectified voltage; and output a control signal (Fig. 5: EN) to the bleeder; wherein the controller is further configured to: generate the control signal to turn off the bleeder if the input voltage satisfies a first condition ([0046] “When the voltage RS is higher than the reference voltage VREF4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled”) so that the bleeder does not generate a second current (Fig. 5: iblr), the second current being larger than zero in magnitude; and generate the control signal to turn on the bleeder if the input voltage satisfies a second condition ([0046] “when the voltage RS on the current sample resistor R40 is lower than reference voltage VREF4, i.e., between t01 to t02, the bleeder circuit U03 continues to be enabled”) so that the bleeder generates the second current; wherein the second condition is different from the first condition.
Liu does not explicitly teach in Fig. 5 the sensing voltage indicating a magnitude of the first current.  However, knowing the relationship of V=IR and [0057] teaches “voltage on sample resistor R40 of driving circuit input current is reduced”; [0058] “when the voltage on sample resistor R40 of the driving circuit input current changes from being higher than the reference voltage Vref4 to being lower than the reference voltage Vref4.”  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Liu in order to use R4 to sample a magnitude of the first current Iled and output the sample as a sensed voltage since this sensed voltage will contribute to the determination of the enabling/disabling the bleeder circuit [0058] for reduction of flickering when the triac dimmer is set too low [0043].

Regarding Claim 21, Liu teaches the system of claim 20 wherein the controller is further configured to: generate the control signal (Fig. 10: EN) at a first logic level (Fig. 10: EN is high) from a first time to a second time (Fig. 10: t01-t02), during which the input voltage is smaller than a reference voltage in magnitude (Fig. 10: RS=0 for t01-t02; [0057] “voltage RS of the driving circuit input current sample resistor R40 is lower than Vref4, output of comparator U40 is reversed, and bleeder circuit U03 is enabled”); generate the control signal at a second logic level (Fig. 10: EN is low) from the second time to a third time (Fig. 10: t02-t03), during which the input voltage is larger than the reference voltage in magnitude (Fig. 10: RS>0; [0058] “ when voltage RS is higher than the reference voltage Vref4, the output signal ZC of comparator U40 is reversed, and the work time comparison circuit U14 is finished, and meanwhile the bleeder circuit U03 is not enabled”); and generate the control signal at the first logic level from the third time to a fourth time (Fig. 10: t03-t05), during which the input voltage is smaller than the reference voltage in magnitude; wherein the first logic level and the second logic level are different.

Regarding Claim 22, Liu teaches the system of claim 21 wherein: the control signal at the first logic level is configured to turn on the bleeder so that the bleeder generates (Fig. 10: EN high, iblr is On) the second current; and the control signal at the second logic level is configured to turn off the bleeder so that the bleeder does not generate (Fig. 10: EN low, iblr is Off) the second current.

Regarding Claim 34, Liu teaches a method for controlling one or more light emitting diodes (Fig. 5: LEDs), the method comprising: generating a first current (Fig. 5: iLED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); receiving a sensing voltage (Fig. 5: RS); receiving an input voltage (Fig. 5: output of U10), the input voltage indicating a magnitude (Fig. 5: R10/R11 give a magnitude of Vrec) of the rectified voltage; and outputting a control signal (Fig. 5: EN) to the bleeder; wherein the outputting a control signal to the bleeder includes: generating the control signal to turn off the bleeder if the input voltage satisfies a first condition ([0046] “When the voltage RS is higher than the reference voltage VREF4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled”) so that the bleeder does not generate a second current (Fig. 5: iblr), the second current being larger than zero in magnitude. and generating the control signal to turn on the bleeder if the input voltage satisfies a second condition ([0046] “when the voltage RS on the current sample resistor R40 is lower than reference voltage VREF4, i.e., between t01 to t02, the bleeder circuit U03 continues to be enabled”) so that the bleeder generates the second current; wherein the second condition is different from the first condition.
Liu does not explicitly teach in Fig. 5 the sensing voltage indicating a magnitude of the first current.  However, knowing the relationship of V=IR and [0057] teaches “voltage on sample resistor R40 of driving circuit input current is reduced”; [0058] “when the voltage on sample resistor R40 of the driving circuit input current changes from being higher than the reference voltage Vref4 to being lower than the reference voltage Vref4.”  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Liu in order to use R4 to sample a magnitude of the first current Iled and output the sample as a sensed voltage since this sensed voltage will contribute to the determination of the enabling/disabling the bleeder circuit [0058] for reduction of flickering when the triac dimmer is set too low [0043].

Regarding Claim 37, Liu teaches a system (Fig. 5) for controlling one or more light emitting diodes (Fig. 5: LEDs), the system comprising: a current generator (Fig. 5: U30, M30) configured to generate a first current (Fig. 5: iLED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); a bleeder (Fig. 5: U03) configured to receive the rectified voltage; and a controller (Fig. 5: U10, U12, U13, U14, U40) configured to: receive a sensing voltage (Fig. 5: RS) from the current generator; receive an input voltage (Fig. 5: output of U10) generated by a voltage divider (Fig. 5: R10/R11), the voltage divider being configured to receive the rectified voltage, the input voltage indicating a magnitude (Fig. 5: R10/R11 give a magnitude of Vrec) of the rectified voltage; and output a control signal (Fig. 5: EN) to the bleeder; wherein the controller is further configured to: generate the control signal at a first logic level (Fig. 10: EN is high) from a first time to a second time (Fig. 10: t01-t02), during which the input voltage is smaller than a reference voltage in magnitude (Fig. 10: RS=0 for t01-t02; [0057] “voltage RS of the driving circuit input current sample resistor R40 is lower than Vref4, output of comparator U40 is reversed, and bleeder circuit U03 is enabled”); generate the control signal at a second logic level (Fig. 10: EN is low) from the second time to a third time (Fig. 10: t02-t03), during which the input voltage is larger than the reference voltage in magnitude (Fig. 10: RS>0; [0058] “ when voltage RS is higher than the reference voltage Vref4, the output signal ZC of comparator U40 is reversed, and the work time comparison circuit U14 is finished, and meanwhile the bleeder circuit U03 is not enabled”); and generate the control signal at the first logic level from the third time to a fourth time (Fig. 10: t03-t05), during which the input voltage is smaller than the reference voltage in magnitude; wherein the first logic level and the second logic level are different.
Liu does not explicitly teach in Fig. 5 the sensing voltage indicating a magnitude of the first current.  However, knowing the relationship of V=IR and [0057] teaches “voltage on sample resistor R40 of driving circuit input current is reduced”; [0058] “when the voltage on sample resistor R40 of the driving circuit input current changes from being higher than the reference voltage Vref4 to being lower than the reference voltage Vref4.”  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Liu in order to use R4 to sample a magnitude of the first current Iled and output the sample as a sensed voltage since this sensed voltage will contribute to the determination of the enabling/disabling the bleeder circuit [0058] for reduction of flickering when the triac dimmer is set too low [0043].

Regarding Claim 38, Liu teaches the system of claim 37 wherein: the control signal at the first logic level is configured to turn on the bleeder so that the bleeder generates (Fig. 10: EN high, iblr is On) a second current (Fig. 5: iblr); and the control signal at the second logic level is configured to turn off the bleeder so that the bleeder does not generate (Fig. 10: EN low, iblr is Off) the second current.

Regarding Claim 40, Liu teaches the system of claim 37 wherein the controller includes a flip-flop (Fig. 7: SR circuits).

Regarding Claim 41, Liu teaches a method for controlling one or more light emitting diodes (Fig. 5: LEDs), the method comprising: generating a first current (Fig. 5: iLED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); receiving a sensing voltage (Fig. 5: RS); receiving an input voltage (Fig. 5: output of U10), the input voltage indicating a magnitude (Fig. 5: R10/R11 give a magnitude of Vrec) of the rectified voltage; and outputting a control signal (Fig. 5: EN) to the bleeder; wherein the outputting a control signal to the bleeder includes: generating the control signal at a first logic level (Fig. 10: EN is high) from a first time to a second time (Fig. 10: t01-t02), during which the input voltage is smaller than a reference voltage in magnitude (Fig. 10: RS=0 for t01-t02; [0057] “voltage RS of the driving circuit input current sample resistor R40 is lower than Vref4, output of comparator U40 is reversed, and bleeder circuit U03 is enabled”); generating the control signal at a second logic level (Fig. 10: EN is low) from the second time to a third time (Fig. 10: t02-t03), during which the input voltage is larger than the reference voltage in magnitude (Fig. 10: RS>0; [0058] “ when voltage RS is higher than the reference voltage Vref4, the output signal ZC of comparator U40 is reversed, and the work time comparison circuit U14 is finished, and meanwhile the bleeder circuit U03 is not enabled”); and generating the control signal at the first logic level from the third time to a fourth time (Fig. 10: t03-t05), during which the input voltage is smaller than the reference voltage in magnitude; wherein the first logic level and the second logic level are different.
Liu does not explicitly teach in Fig. 5 the sensing voltage indicating a magnitude of the first current.  However, knowing the relationship of V=IR and [0057] teaches “voltage on sample resistor R40 of driving circuit input current is reduced”; [0058] “when the voltage on sample resistor R40 of the driving circuit input current changes from being higher than the reference voltage Vref4 to being lower than the reference voltage Vref4.”  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of Liu in order to use R4 to sample a magnitude of the first current Iled and output the sample as a sensed voltage since this sensed voltage will contribute to the determination of the enabling/disabling the bleeder circuit [0058] for reduction of flickering when the triac dimmer is set too low [0043].

Claim(s) 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 20 and 37 in view of Akiyama (US 2016/0113077).
Regarding Claim 23, Liu teaches the system of claim 20 except the rectifying bridge is coupled to the TRIAC dimmer through a fuse.
Akiyama is in the field of lighting (abstract) and teaches the rectifying bridge (Fig. 1: 11) is coupled to the TRIAC dimmer (Fig. 1: 102) through a fuse (Fig. 1: 12).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu with a fuse between the dimmer and rectifier as taught by Akiyama in order to protect the downstream circuit from damage due to overcurrent or voltage spikes since it is well known in the art that a fuse breaks the circuit when excessive current flow occurs.

Regarding Claim 39, Liu teaches the system of claim 37 except the rectifying bridge is coupled to the TRIAC dimmer through a fuse.
Akiyama is in the field of lighting (abstract) and teaches the rectifying bridge (Fig. 1: 11) is coupled to the TRIAC dimmer (Fig. 1: 102) through a fuse (Fig. 1: 12).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu with a fuse between the dimmer and rectifier as taught by Akiyama in order to protect the downstream circuit from damage due to overcurrent or voltage spikes since it is well known in the art that a fuse breaks the circuit when excessive current flow occurs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844